Day, J.
I. It is claimed that the Pottawattamie District Court, in which the judgment for alimony was rendered, alone has jurisdiction of an action to set aside the entry of satisfaction.
If the purpose of this action were only to affect the condition of the original judgment, and to place it in a condition that execution could issue from that court, the position of appellant would •probably be correct. • But this is an action upon the original judgment. The plaintiff asks that she may have judgment, in the Louisa Circuit Court, upon the judgment entered in the Pottawattamie District Court. As an incident to this relief, and that it may be possible to grant it, she asks that a satisfaction of the judgment sued on, procured by fraud, may be set aside.
We think the Louisa Circuit Court has jurisdiction to grant *413this relief, as ancillary to the maintaining of a suit upon the judgment, the jurisdiction over which is admitted.
II. The demurrer was properly sustained. A judgment for alimony is incidental to a decree for divorce. The defendant was personally served with a notice that plaintiff claimed of him a decree of divorce, “ and such other and further relief as the court may deem equitable and just in the premises.”
This notice authorized the amendment claiming .alimony. That the amendment was not 'verified does not affect the jurisdiction of the court. Code, section 2680. The court having jurisdiction of the person of defendant, and of the subject matter, the judgment is conclusive until set aside upon appeal or by other direct mode. That the alimony granted was too large a sum, does not now avail as a defense to an action on the judgment.
Appirmed.